Citation Nr: 1521114	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This rating decision, in pertinent part, denied service connection for an anxiety disorder Not Otherwise Specified (NOS), claimed as post-traumatic stress disorder.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with an anxiety disorder, alcohol dependence, and a personality disorder, and an October 2010 PTSD checklist indicated that a PTSD diagnosis was suggested.  Accordingly, the Board has recharacterized the service connection claim as reflected on the title page.

In November 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

Once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  To have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a VA compensation and pension examination in April 2011.  The examiner diagnosed the Veteran was an anxiety disorder Not Otherwise Specified (NOS), a personality disorder NOS, and alcohol dependence.  The examiner acknowledged that persons with an anxiety disorder often abuse alcohol; however, the examiner indicated that the Veteran's alcohol abuse appeared to pre-date military service, and so his anxiety disorder was likely secondary to alcohol abuse.  The examiner did not state a basis for her conclusion that alcohol abuse had begun prior to military service.  The examination report indicated that the Veteran had been arrested as a minor for possession of alcohol, but does not provide a reasoned medical explanation for concluding that this arrest reflected diagnosable alcohol abuse, nor that such alcohol abuse was linked to the Veteran's currently diagnosed alcohol abuse.  Further, the Board notes that at his November 2014 hearing, the Veteran denied drinking heavily prior to military service.  To the extent that the examiner concluded the Veteran's alcohol abuse is most likely responsible for his anxiety disorder, and that the reverse is not at least as likely, the April 2011 opinion lacks sufficient rationale to constitute an adequate VA medical examination.

Further, in his written statement of November 2014, the Veteran asserted that his anxiety symptoms had worsened.  In particular, he had begun to experience paranoia in heavy traffic, he was waking at night to check his locks, and he was spending his days patrolling his neighborhood and piling rocks.  The Veteran also reported these symptoms at his November 2014 hearing.

In light of the four years that have elapsed since the April 2011 VA examination, the Veteran's allegations that his psychiatric symptoms worsened following this examination, and the inadequate rationale of the April 2011 VA examination report, the Board concludes that a new examination is necessary to determine the nature and etiology of the Veteran's current psychiatric impairments, if any.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

While on remand, up-to-date VA and non-VA medical treatment records should also be obtained and associated with the claims file, if extant and pertinent.  At present, the most recent VA records of psychiatric treatment associated with the claims file were produced in November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for a psychiatric disorder.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.

Further, updated treatment records from the VA Health Care System should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After receiving any records requested above, schedule
the Veteran for a VA examination to determine the presence and etiology of any current psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner. 

The examiner should indicate whether the Veteran has had an acquired mental disorder during the period on appeal, including (but not limited to) PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the mental disorder is causally related to the Veteran's active service or any incident therein.  

If the examiner diagnoses the Veteran with alcohol dependence, he or she should specifically indicate whether it is as at least as likely as not that this condition is causally related to a mental disorder that was incurred in or caused by military service.

If the examiner is not able to provide an opinion without resort to speculation, he or she should explain why.  A rationale should be given for all opinions and conclusions rendered.  

3. After undertaking any additional development deemed
appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




